Citation Nr: 1708537	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to February 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).   

In May 2016, the Board decided other issues which were then on appeal and remanded those listed on the cover page for further development.  


FINDINGS OF FACT

1.  The Veteran's current headaches disorder was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  It was not caused or aggravated by the Veteran's service-connected bronchitis disability.  

2.  The Veteran's current left hip disorder, including arthritis, was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  It was not caused or aggravated by the Veteran's service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for left hip disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis and organic disease of the nervous system are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Headaches

Service treatment records show treatment for an upper respiratory infection with pharyngitis and viremia in November 1976.  One of the symptoms complained of at the time was diffuse headaches.  On service discharge examination in February 1977, the Veteran reported both that he had headaches, and that he did not have headaches.  The examiner indicated that he had reviewed the Veteran's statements and found that he had not experienced a significant illness or injury since induction.  

The veteran's current claim for headaches is not his first such claim.  In April 1978, the Veteran submitted an application for VA benefits, indicating that he had frequent and severe headaches.  However, in May 1978 he was advised that the RO had no choice but to deny the claim since he failed to report for a VA examination.  He was advised that further action could not be taken unless he informed VA via signing a statement indicating his willingness to appear and that his examination would be rescheduled and his claim reconsidered.  He did not respond.  Accordingly the April 1978 claim is considered abandoned pursuant to the provisions of 38 C.F.R. § 3.158, and the Veteran's claim of service connection for headaches, received in September 2006, is considered a new application for benefits.
 
VA medical records show treatment for cluster headaches.  In January 1984, the Veteran stated that he had been seen by a private neurologist and that he had cluster migraines.  In February 1984, it was reported that he had been started on Sansert on his last visit.  He also had treatment in November 1984 and May 1986.  In May 1987, he reported that he had headaches for 10 years.  In January 1989, he was on Sansert for headaches.  In a September 2006 statement, the Veteran reported that headache is still a problem.  

The Board remanded the claim for a VA examination in May 2016, as the Veteran's representative had introduced the matter of secondary service connection for headaches as secondary to the Veteran's service-connected bronchitis in March 2016, indicating that headaches are a medically recognized symptom of bronchitis.  

On VA examination in June 2016, the examiner indicated that the Veteran had been diagnosed with cluster headaches in 1986.  The Veteran reported that he had had headaches for 30 years.  The examiner opined that it was less likely than not that the Veteran's current headache condition was caused or aggravated by his service-connected bronchitis.  The examiner indicated that recent medical literature shows that cluster headaches are related to abnormalities in the body's biological clock (hypothalamus).  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current cluster headaches disability.  The preponderance of the evidence indicates that the Veteran's current headache disorder was not manifest in service or to a degree of 10 percent within 1 year of separation and that it was not caused or aggravated by the Veteran's service-connected bronchitis.  Service treatment records show no diagnosis of headaches.  The Veteran was equivocal in indicating whether he had headaches on service discharge examination in February 1977.  The service examiner indicated that he had not had a significant illness in service; and the Veteran failed to report for a VA examination for headaches in about May 1978.  A diagnosis of headaches is first shown in 1984, about 7 years post-service.  While the Veteran has reported headaches going about all the way back to service, the preponderance of the evidence indicates that his current cluster headaches disorder started more than 1 year post-service.  Additionally, the examiner in June 2016 found that the Veteran's current headache disorder was less likely than not caused or aggravated by the Veteran's service-connected bronchitis, with the reason being that medical literature shows that cluster headaches are related to hypothalamus abnormalities, not bronchitis.  

Left hip

Service treatment records are silent for reference to left hip problems, and on service discharge examination in February 1977, the Veteran denied having or having had arthritis.  The service examiner indicated that he had reviewed the Veteran's statements and found that he had not experienced a significant illness or injury since induction.  

In September 2006, the Veteran stated that when his knee flares up, his upper hip is aggravated.  He also complained to a mental health care provider of sharp left hip pain. 

On VA examination in May 2007, it was noted that a left hip X-ray showed minimal arthritis.  The examiner diagnosed left hip strain and opined that it was not likely that it was related to his left knee, but rather to other phenomenon.  No rationale was provided.  

The Board remanded the claim for a VA examination in May 2016, as the examiner in May 2007 had provided no rationale for the medical opinion; and because the matter of service connection by way of aggravation by the service-connected left knee disability was not addressed.  

On VA examination in June 2016, the examiner examined the Veteran, noting that he had a normal range of motion of the left hip and pain on weightbearing.  The examiner opined that it was less likely than not that any current left hip disorder was caused or aggravated by his service-connected left knee disability.  The rationale was that it was more likely than not related to normal age progression and deconditioning.  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's current left hip disability.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation and that it was not caused or aggravated by the Veteran's service-connected left knee disability.  

Service treatment records do not show any left hip problems, and the Veteran denied having or having had arthritis on service discharge examination in February 1977.  The first complaints of left hip problems and diagnoses of left hip strain and arthritis were in the 2006-2007 timeframe, which was many years after service.  The examiner in May 2007 found that the Veteran's current left hip disability was less likely than not related to his service-connected left knee disability, and that instead, it was more likely than not related to other phenomenon.  The examiner in June 2016 found that it was not caused or aggravated by the Veteran's service-connected left knee disability.  Instead, it was more likely than not related to normal age progression and deconditioning.  At the time, the Veteran's left hip range of motion was normal.  Also, the Veteran's left hip arthritis was characterized as degenerative joint disease in 2012 VA medical records.  There is no indication in the medical records that the Veteran has gait or other problems as a result of his service-connected left knee disability, that are causing or aggravating his left hip disability.    

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

Service connection for headaches is denied.

Service connection for left hip disability is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


